Exhibit 10.13

STOCK OPTION AGREEMENT

CECO ENVIRONMENTAL CORP.

2007 EQUITY INCENTIVE PLAN

THIS AGREEMENT is dated and made effective as of              (“Effective Date”)
by and between CECO ENVIRONMENTAL CORP., a Delaware corporation (the “Company”),
and              (“Optionee”).

WITNESSETH:

WHEREAS, Optionee on the date hereof is a Director of the Company or one of its
Subsidiaries; and

WHEREAS, the Company desires to grant a non-statutory stock option to Optionee
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2007
Stock Option Plan, as amended (the “Plan”); and

WHEREAS, the Compensation Committee of the Company has determined that, on the
date hereof, the Fair Market Value of Options Stock of the Company is not less
than the exercise price per share provided below.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option. The Company hereby grants to Optionee as of the date hereof
the right and option (the “Option”) to purchase up to             
(            ) shares of Option Stock (“Shares”) at an exercise price of
$             per share on the terms and conditions set forth herein and subject
to the terms and conditions of the Plan. This option is not intended to qualify
as an “incentive stock option” within the meaning of Section 422, or any
successor provision, of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.

All capitalized terms not defined in this Agreement shall have the meaning set
forth in the Plan.

2. Duration & Exercisability.

a. Vesting and Exercise Period. Subject to Section 2(b) below, the Option shall
become exercisable as to portions of the Shares as follows: (i) the Option shall
not be exercisable with respect to any of the Shares until the first anniversary
of the Effective Date (the “First Vesting Date”); (ii) on the First Vesting Date
the Option shall become exercisable as to              percent ( %) of the
shares; and (iii) thereafter, upon each of              successive anniversaries
of the First Vesting Date (such anniversaries and the First Vesting Dare are
collectively referred to as the “Vesting Dates”), the option shall become
exercisable as to an additional              percent (            %) of the
shares

b. Expiration. The Option shall expire on the earlier of (a) the date ninety
(90) days from the date that Optionee no longer is a director of the Company or
any of its subsidiaries for any reason, including without limitation, due to
death or disability, or (b) the tenth anniversary of the Effective Date
(“Expiration Date”) and vested options to purchase Shares hereunder must be
exercised, if at all, on or before the Expiration Date.

c. Lapse Upon Expiration. To the extent that this Option is not exercised prior
to the Expiration Date set forth in Section 2(b),, all rights of Optionee under
this Option shall thereupon be forfeited.



--------------------------------------------------------------------------------

3. Manner of Exercise.

a. General. The Option may be exercised only by Optionee (or other proper party
in the event of death or incapacity), subject to the conditions of the Plan and
this Agreement, and subject to such other administrative rules as the
Administrator deems advisable, by delivering written notice of exercise to the
Company at its principal office, in the form attached hereto as Exhibit A. The
notice shall state the number of Shares exercised and shall be accompanied by
payment in full of the Option price for all Shares exercised pursuant to the
notice. Any exercise of the Option shall be effective upon receipt of such
notice by the Company, together with payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares at any time and from
time to time prior to expiration of the Option as provided in this Agreement.

b. Form of Payment. Subject to approval by the Administrator, payment of the
Option price by Optionee shall be in the form of cash, personal check, certified
check, or where permitted by law and provided that a public market for the
Company’s stock exists: (i) through a “same day sale” commitment from Optionee
and a broker-dealer that is a member of the Financial Industry Regulatory
Authority, Inc. (a “FINRA Dealer”) whereby Optionee irrevocably elects to
exercise the Option and to sell a portion of the Shares so purchased to pay for
the exercise price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Shares to forward the exercise price directly to the Company;
(ii) through a “margin” commitment from Optionee and a FINRA Dealer whereby
Optionee irrevocably elects to exercise the Option and to pledge the Shares so
purchased to the FINRA Dealer in a margin account as security for a loan from
the FINRA Dealer in the amount of the exercise price, and whereby the FINRA
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company. Optionee shall be solely responsible for any
income or other tax consequences from any payment for Shares with Optionee’s
Common Stock of the Company.

c. Stock Transfer Records. Provided that the notice of exercise and payment are
in form and substance satisfactory to counsel for the Company, as soon as
practicable after the effective exercise of all or any part of the Option,
Optionee shall be recorded on the stock transfer books of the Company as the
owner of the Shares purchased, and the Company shall deliver to Optionee, or to
the FINRA Dealer, as the case may be, one or more duly issued stock certificates
evidencing such ownership. All requisite original issue or transfer documentary
stamp taxes shall be paid by the Company. Optionee shall pay all other costs of
the Company incurred to issue such Shares to such FINRA Dealer.

Shares purchased pursuant to exercise hereunder: (i) may be deposited with a
FINRA Dealer designated by Optionee, in street name, if so provided in such
exercise notice accompanied by all applications and forms reasonably required by
the Administrator to effect such deposit, or (ii) may be issued to Optionee and
such other person, as joint owners with the right of survivorship, as is
specifically described in such exercise notice. Optionee shall be solely
responsible for any income or other tax consequences of such a designation of
ownership hereunder (or the severance thereof).

4. Miscellaneous.

a. Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to Shares subject to this Option until such Shares are issued to
Optionee upon the exercise of this Option. No adjustment shall be made for
dividends (ordinary or extra-ordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 14 of the Plan.

b. Securities Law Compliance. The exercise of the Option and the issuance and
transfer of Shares shall be subject to compliance by the Company and Optionee
with all applicable requirements of federal and state securities laws and with
all applicable requirements of any securities exchange on which the Company’s
Common Stock may be listed at the time of such issuance or transfer. The Company
shall not be required to sell or issue any Shares if such issuance would
constitute a violation of any provision of any law or regulation of any
governmental authority or self-regulatory organization.

 

2



--------------------------------------------------------------------------------

c. Mergers, Recapitalization, Stock Splits, Etc. The provisions of Section 14
and 17 of the Plan, as amended effective as of the date hereof, shall govern the
Option in the event of any reorganization, merger, consolidation,
recapitalization, reclassification, change in par value, stock split-up,
combination of shares or dividend payable in capital stock, or other such
transaction described under Sections 14 and 17 of the Plan, and the Company
reserves all discretion provided therein.

d. Nontransferability. The Option may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be exercised
during the lifetime of Optionee only by Optionee. The terms of the Option shall
be binding upon the executors, administrators, successors and assigns of
Optionee.

e. 2007 Equity Incentive Plan. The Option evidenced by this Agreement is granted
pursuant to the Plan, as amended as of the Effective Date, a copy of which Plan
has been made available to Optionee and is hereby incorporated into this
Agreement. This Agreement shall be subject to and in all respects limited and
conditioned as provided in the Plan. The Plan governs this Option and, in the
event of any questions as to the construction of this Agreement or in the event
of a conflict between the Plan and this Agreement, the Plan shall govern, except
as the Plan otherwise provides.

f. Stock Legend. The Committee may require that the certificates for any Shares
purchased by Optionee (or, in the case of death, Optionee’s successors) bear an
appropriate legend to reflect the restrictions of applicable law.

g. Interpretation. The Committee shall have the sole discretion to interpret and
administer the Plan. Any determination made by the Administrator with respect to
any Option shall be final and binding on the Company and on all persons having
an interest in the Option granted under this Agreement and the Plan.

h. Entire Option. The Plan, as amended, is incorporated herein by reference.
This Agreement and the Plan constitute the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof and supersede all
prior understandings and agreements with respect to such subject matter.

j. Successors and Assigns. The Company may assign any of its rights under the
Option. The Option shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, the Option shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.

l. Governing Law. The Option shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without regard to that body of
law pertaining to choice of law or conflict of law.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

CECO ENVIRONMENTAL CORP.     OPTIONEE By:           Its:        

 

4



--------------------------------------------------------------------------------

EXHIBIT A

CECO ENVIRONMENTAL CORP.

2007 STOCK OPTION PLAN (the “Plan”)

STOCK OPTION EXERCISE AGREEMENT

I hereby elect to purchase the number of shares of Common Stock of CECO
ENVIRONMENTAL CORP. (the “Company”) as set forth below:

 

Optionee:                                                          Number of
Shares Purchased:      Social Security Number:                              
Purchase Price per Share:      Address:
                                                         Aggregate Purchase
Price:      _________________________________      Date of Option Agreement:   
  Type of Option: [    ] Incentive Stock Option   Exact Name of Title to Shares:
    

                             [    ] Nonqualified Stock Option

      

1. Delivery of Purchase Price. Optionee hereby delivers to the Company the
Aggregate Purchase Price, to the extent permitted in the Option Agreement (the
“Option Agreement”), as follows (check as applicable and complete):

 

¨ in cash (by check) in the amount of $            , receipt of which is
acknowledged by the Company;

If the Committee allowed payment by other means in the Stock Option Agreement,
add one or more of the following, as applicable:

 

¨ by delivery of              fully-paid, nonassessable and vested shares of the
Common Stock of the Company owned by Optionee for at least six (6) months prior
to the date hereof (and which have been paid for within the meaning of SEC Rule
144), or obtained by Optionee in the open public market, and owned free and
clear of all liens, claims, encumbrances or security interests, valued at the
current Fair Market Value of $             per share;

 

¨ through a “same-day-sale” commitment, delivered herewith, from Optionee and
the NASD Dealer named therein, in the amount of $            ; or

 

¨ through a “margin” commitment, delivered herewith from Optionee and the NASD
Dealer named therein, in the amount of $            .

2. Market Standoff Agreement. Optionee, if requested by the Company and an
underwriter of Common Stock (or other securities) of the Company, agrees not to
sell or otherwise transfer or dispose of any Common Stock (or other securities)
of the Company held by Optionee during the period requested by the managing
underwriter following the effective date of a registration statement of the
Company filed under the Securities Act, provided that all officers and directors
of the Company are required to enter into similar agreements. Such agreement
shall be in writing in a form satisfactory to the Company and such underwriter.
The Company may impose stop-transfer instructions with respect to the shares (or
other securities) subject to the foregoing restriction until the end of such
period.

3. Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF THE SHARES.
OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANT(S)
OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

4. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Agreement, the Plan and the Option Agreement constitute
the entire agreement and understanding of the parties and supersede in their
entirety all prior understandings and agreements of the Company and Optionee
with respect to the subject matter hereof, and are governed by Delaware law
except for that body of law pertaining to choice of law or conflict of law.

 

Date:                     Signature of Optionee

 